DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two sets of claims submitted on 06 MAY 2019.  The claim set comprising of Claims 1-22 that are pending and Claims 23-59 that are indicted as cancelled are considered for examination.  
Current pending claims for consideration are Claims 1-22 and are considered on the merits below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim 1 is limitation “mixing means configured to mix the biological fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Prong A: the use of ‘means’
Prong B: the phrase ‘means’ is modified by functional language: to mix
Prong C: the phrase ‘means’ is not further modified by sufficient structure or material for performing the claimed function. 
Meets 3-Prong analysis: 112(f) invoked. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the cap end".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SMITH, US Publication No. 2003/0039589 A1. 
Applicant’s invention is drawn towards a device, a small volume sample collection system. 
Regarding Claim 1, the reference SMITH discloses a small volume sample collection system, abstract, Figure 3G, comprising: a mixing-enhanced microfluidic container, Figure 3G, tip Tp, configured to collect a sample comprising a volume of biological fluid of less than about 0.1 ml, [0046]; and a reusable actuation chuck, Figure 6, [0089]; wherein the mixing-enhanced microfluidic container comprises a reaction chamber, Figure 3, cavity 14, [0015], wherein the reaction chamber further comprises reagents disposed within the reaction chamber, Figure 3, reagents 25, [0039],  and mixing means configured to mix the biological fluid with the reagents, Figure 4, ribs 21, [0042, 0046].
Additional Disclosures Included are: Claim 2: wherein the small volume sample collection system of claim 1, wherein the mixing means comprise an array of surface-attached Claim 3: wherein the small volume sample collection system of claim 2, wherein the reusable actuation chuck is configured to provide the actuation force when the mixing- enhanced microfluidic container is contacted with the actuation chuck, robot and vacuum, [0046, 0089, 0092, 0107].; Claim 4: wherein the small volume sample collection system of claim 2, wherein the mixing-enhanced microfluidic container is installed within the reusable actuation chuck, Figure 6, 8 and 9.; Claim 5: wherein the small volume sample collection system of claim 2, wherein the actuation force is selected from the group consisting of a magnetic field, a thermal field, a sonic field, an optical field, an electrical field, and a vibrational field, [0037, 0089].; Claim 6: wherein the small volume sample collection system of claim 1, wherein the reagents disposed within the reaction chamber are disposed on or integrated with the inside surface of the reaction chamber, Figure 3G, reagents 25, [0039].; Claim 7: wherein the small volume sample collection system of claim 2, wherein the reagents disposed within the reaction chamber are disposed on or integrated with the outer surface of at least some of the surface-attached structures, Figure 3H, [0040].; Claim 8: wherein the small volume sample collection system of claim 1, wherein the biological fluid is selected from the group consisting of blood, urine, saliva, sputum, mucus, feces, tumor fluid, needle biopsy fluid, peritoneal fluid, cerebral spinal fluid, tears, sweat, synovial fluid, semen, ear fluid, breast milk, and bile, [0035, 0037].; Claim 9: wherein the small volume sample collection system of claim 8, wherein the biological fluid is blood, and wherein the mixing-enhanced microfluidic container is configured to collect blood samples produced via lancet or via central line, Figure 4B, needle 30, [0047].; Claim 11: wherein the small volume sample collection system of claim 8, wherein the mixing-enhanced microfluidic container is configured to connect to a dispensing pipette, [0047].; Claim 12: wherein Claim 13: wherein the small volume sample collection system of claim 1, wherein the reaction chamber is configured to hold from about 5 L to about 500 L of sample fluid, [0046].; Claim 14: wherein the small volume sample collection system of claim 13, wherein the reaction chamber is configured to hold about 50L of sample fluid, [0046].; Claim 15: wherein the small volume sample collection system of claim 1, wherein a fluid port supplies one end of the reaction chamber and a vent mechanism is provided at the other end of the reaction chamber, Figure 3G, [0041], at end 16 is the fluid port and top portion where cap 29 covers is the vent mechanism..; Claim 16: wherein the small volume sample collection system of claim 15, wherein a central line is mechanically and fluidly coupled to the fluid port, [0046].; Claim 17: wherein the small volume sample collection system of claim 16, wherein a cap is mechanically coupled to the vent mechanism, Figure 3G, cap 29, [0041].; Claim 18: wherein the small volume sample collection system of claim 15, wherein the reusable actuation chuck comprises a housing, and wherein the housing comprises a wraparound portion for receiving the fluid port end of the mixing- enhanced microfluidic container, Figure 8 and 9, barrel 70.; Claim 19: wherein the small volume sample collection system of claim 18, wherein the wraparound portion comprises a slot configured to allow the central line to pass through the slot, Figure 6.; Claim 20: wherein the small volume sample collection system of claim 19, wherein the housing comprises a cap portion and a holding portion, wherein the cap portion is configured to engage with the cap end of the mixing-enhanced microfluidic container, and wherein the holding portion is arranged between the wraparound Claim 21: wherein the small volume sample collection system of claim 20, wherein the holding portion is configured to hold the reaction chamber, Figure 5 and 6, rack R, [0085].; and Claim 22: wherein the small volume sample collection system of claim 1, wherein the actuation chuck further comprises one or more components selected from the group consisting of a battery, a motor, one or more magnets, a pump, a controller, one or more visual, audible, and/or tactile indicators, and a communications interface, [0092].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SMITH, US Publication No. 2003/0039589 A1, and further in view of HANDIQUE, US Patent 9,080,207 B2. 
Regarding Claim 10, the reference SMITH discloses the claimed invention, but is silent in regards to wherein the mixing-enhanced microfluidic container is configured to connect to a point-of-care diagnostic device. 
The SMITH reference discloses the mixing-enhanced microfluidic container is configured to another container such as a microcentrifuge tube, [0047], Figure 2, 3D, 4 and 16, but the microcentrifuge tube is not a point-of-care diagnostic device.
The HANDIQUE reference discloses a small volume collection system comprising a mixing-enhanced microfluidic container configured to collect a sample, Figure 4, pipette 10, Column 9 line 30-40, wherein the mixing-enhanced microfluidic container is configured to connect to a point-of-care diagnostic device, Figure 4, cartridge 200, Column 9 line 30-40. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of SMITH so that it is configured to connect to a point-of-care diagnostic device to perform or transfer the fluid in the mixing-enhanced microfluidic container with minimum waste and with minimum introduction of air, Column 9 line 35-36. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797